Paterson, J.
This is an action for a divorce and a division of the community property. It is alleged that F. R. Warner, who is joined as a defendant with the husband of the plaintiff, received from the husband a fraudulent conveyance of certain real property, situated in San Bernardino county, with the intent to defraud the plaintiff of her community interest therein. The prayer is for a divorce, a cancellation of the conveyance, and a division of the property fraudulently conveyed. The action was brought in the county of San Bernardino, the complaint alleging that the plaintiff had resided in the state for more than one year and in the county of San Bernardino for more than three, months next preceding the commencement of the action.
The court on motion of the defendants changed the place of trial from San Bernardino to Los Angeles county, upon the sole ground that the defendants were residents of the latter county.
Appellant contends that under section 128 of the Civil Code an action for divorce must be brought in the county of the plaintiff's residence, and cannot be removed therefrom except on account of the convenience of witnesses, or where it is made to appear that an impartial trial cannot be had, or that the judge of the county is disqualified from acting.
The section referred to, as originally incorporated into the codes, provided that “a divorce must not be granted unless the plaintiff has been a resident of the state for six months next preceding the commencement of the action.” As amended by the Act of March 10, 1891, it now reads that “ a divorce must not be granted unless *14the plaintiff has been a resident of the state for one year, and of the county in which the action is brought three months next preceding the commencement of the action.”
It is said it would lead to an absurdity to hold that a husband could compel his wife to bring an action in a county other than the one in which he lived—in the county wdiere she resides—and afterwards on his own motion have the cause removed to the county of his residence; but in making this new provision the legislature was looking out for the interests of the public, as well as the interests of the parties. Prior to the passage of this amendment reproach had been brought upon the administration of our divorce laws by the frequency of proceedings commenced by complainants in counties where neither of the parties resided, the purpose being generally to avoid notoriety in the community where the plaintiff was known, and in some instances to obtain a decree by collusion, or to vex the defendant, or make it impossible or inconvenient for him or her to present a defense. It was the purpose of the amendment to correct this abuse. The state has an interest in the result of such cases. The public welfare demands that the bonds of matrimony should not be lightly set aside, and there is less probability of successful collusion or unfair advantage where the parties have both resided and are known than there is in a county where neither has resided, and which the plaintiff may select for the purpose solely of procuring a divorce. It is true, before the amendment, a defendant had the right to have the cause transferred to his or her place of residence for trial, and to this extent the defendant’s rights were protected; but the amendment tends to discourage the practice referred to, saves the defendant in a great many instances from the necessity and expense of moving for a change of the place of trial, and renders it less probable that the parties will allege or admit grounds of divorce which their friends and neighbors know to be false. Thus are the interests of not only the defendant but of the public in a measure protected.
*15Section 128 must be read in connection with sections 395 and 397 of the Code of Civil Procedure. The former is a limitation as to the place for the commencement of actions of divorce, the latter provide for the place of trial. The absurdity suggested is no greater than that which may arise under section 5, article VI, of the constitution. That section provides that “all actions for the recovery of the possession of, quieting title to, or for the enforcement of liens upon real estate shall be commenced in the count}’’ in which the real estate, or any part thereof, affected by such action or actions is situated.” The plaintiff may be morally certain that the action would have to be tried in another county, either because of the convenience of the witnesses or disqualification of the judge, and yet the action must be commenced in the county where the real estate is situated. It has been held here that there is no inconsistency between this section and the provisions of the code relating to the place of trial. (Hancock v. Burton, 61 Cal. 70.) We do not look to the Civil Code for methods of procedure. The legislature has, for the reasons suggested, provided that no divorce shall be granted unless the plaintiff has resided in the county where the action is commenced for three months, but we look to the Code of Civil Procedure to determine all questions relating to the place of trial.
The inconvenience and injustice suggested by appellant is more fancied than real. The cases in which the plaintiff will be put to inconvenience must necessarily be rare. Furthermore, vhen the question of inconvenience is considered it will be found not entirely one sided. A party desiring to secure a divorce may, under the construction claimed by appellant, by establishing a residence in a distant county, put the defendant to the trouble and expense of having the case tried away from the place of his residence, unless he can show inconvenience of witnesses or disqualification of the judge.
But all such speculation has nothing to do with the *16matter. It is the duty of the court to give effect to the law as it finds it, and not be led away from the rules of construction by considerations of inconvenience. It is sufficient for us to know that effect can be given to both provisions by the construction which we give them, while the construction contended for would in effect nullify the provisions of section 395 of the Code of Civil Procedure, so far as actions for divorce are concerned.
It is further contended by the appellants that the action, being one in part to set aside a fraudulent sale • and conveyance of land, necessarily involves the determination of a right or interest in real property, and therefore comes within the provision of section 392 of the Code of Civil Procedure. That section provides that an action. “ for the recovery of real property, or of an estate or interest therein, or for the determination in any form of such right or interest,” must be tried in the county in which the subject of the action is situated, subject to the power of the court to change the place of trial.
The object of the action, however, was not simply to procure the cancellation of the deed and reconveyance of the property. Another and probably much greater object was to secure a dissolution of the bonds of matrimony, and, so far as this last matter was the subject of the action, the proper county for the trial thereof was the county of the defendant’s residence. It has been held here that if real and personal actions are joined in the same complaint the case falls within section 395 of the Code of Civil Procedure, and must be tried in the county of the defendant’s residence. (Smith v. Smith, 88 Cal. 572; Ah Fong v. Sternes, 79 Cal. 33; Le Breton v. Superior Court, 66 Cal. 30.)
The defendant, F. R. Warner, might perhaps have insisted upon the action being retained in the county of San Bernardino for trial; but if any such right existed he waived it by joining the other defendant in the application for a transfer to Los Angeles county. (O’Neil v. O’Neil, 54 Cal. 187.)
*17In the bill of exceptions facts are cited sufficient upon Avhich to base an order changing the place of trial.
The order is affirmed.
McFarland, J., and Fitzgerald, J., concurred.
De Haven, J,—I dissent from the judgment.